Citation Nr: 0820713	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  00-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to genitourinary/renal disorder, to include 
kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from October 1950 
to October 1952.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from a November 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida which, 
in pertinent part, denied the appellant's attempt to reopen 
his claim of entitlement to service connection for a kidney 
disability.  In an October 2004 decision, the Board reopened 
the claim for service connection for a kidney disability and 
remanded that claim.  The Board most recently remanded the 
claim in December 2006 for further development; the case has 
now been returned to the Board for appellate review. 

In May 2008, a Deputy Vice Chairman granted a motion to 
advance the appeal on the Board's docket on the basis of the 
appellant's advanced age.  See 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.900.


FINDINGS OF FACT

1.  The appellant was treated for pyelonephritis, cystitis 
and prostatitis while he was on active duty; each of these 
conditions resolved without any sequelae.

2.  No chronic renal or genitourinary condition, to include 
kidney disorder, was clinically demonstrated within one year 
after the appellant's discharge from service.

3.  The appellant's current genitourinary/renal conditions 
are not attributable to his active military service from 
October 1950 to October 1952.


CONCLUSION OF LAW

Service connection for a genitourinary/renal disorder, to 
include kidney disorder, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The initial adjudication of the claim for service connection 
for service connection for a kidney condition occurred in 
October 1999, prior to the promulgation of the VCAA.  In 
December 2000, and in May 2001, the RO sent the appellant 
letters explaining what the evidence had to show to establish 
entitlement, that medical or lay evidence demonstrating a 
current physical or mental disability was needed and that 
linking evidence, preferably a doctor's statement was needed.  
Those letters, along with a November 2004 letter and a 
December 2006 letter, informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
The letter informed the appellant of what sorts of evidence 
could substantiate his service connection claim, including 
evidence showing a relationship between the claimed 
disability and service, and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
essentially asked to submit evidence and/or information in 
his possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in December 2006.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of VCAA-compliant notice after the initial 
rating decision was issued by the AOJ, did not affect the 
essential fairness of the adjudication because the appellant 
could, as a reasonable person, be expected to understand what 
was needed to establish service connection for a 
genitourinary/renal disorder from the various notice letters 
sent to him by the RO, from the Statement of the Case (SOC) 
and the Supplemental Statements of the Case (SSOCs) and from 
the Board remands of October 2004, February 2006, and 
December 2006.  

In particular, the December 2006 letter informed the 
appellant of the need for medical evidence that demonstrated 
that he had a current disability; that the evidence had to 
show a relationship between the claimed disability and 
service; that he could submit statements from individuals who 
had knowledge of the disability; that he should inform the RO 
about treatment at VA facilities; he could submit his own 
statement about his condition; and that he should submit all 
pertinent evidence in his possession.  The December 2006 VA 
letter also informed the appellant that ratings from zero to 
100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for his 
service connection claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, post-service private and VA outpatient medical 
records have been associated with the claims file.  The 
appellant was afforded VA medical examinations  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
relevant treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.

Although the RO did advise the appellant of such information 
concerning ratings and effective dates in a letter dated in 
December 2006, because the appellant's service connection 
claim is being denied, the questions of an appropriately 
assigned evaluation and the effective date for a grant of 
service connection are not relevant.  Proceeding with this 
case in its current procedural posture would not therefore 
inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the service connection 
claim addressed in the decision below have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that he is entitled to service 
connection for kidney problems.  He testified during his 
September 2000 personal hearing at the RO that he had been 
treated for repeated infections while he was in service.  He 
said that since service, he had had kidney infections from 
time to time.  

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities, including various renal 
diseases, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical treatment records 
reveals treatment for complaints of a genitourinary nature.  
A retrograde examination of the genitourinary tract displayed 
deformity of calyces in both kidneys.  Diagnoses of chronic 
pyelonephritis, chronic cystitis and mild chronic posterior 
urethritis were rendered in May 1951.  The appellant 
underwent a service separation examination in October 1952.  
The clinical evaluation of his genitourinary system was 
normal.  

Post-service, the appellant underwent a VA medical 
examination in September 1960.  The examiner found the kidney 
to not be palpable.  There was no costovertebral angle 
tenderness.  The prostate was of normal size and consistency; 
it was not nodular or tender.  A urinalysis was performed.  
The examiner stated that there was no evidence of kidney 
disease.  

The appellant was admitted to a private hospital in January 
1974; the discharge summary does not include any mention of 
any genitourinary pathology.  The report from a September 
1974 hospitalization at that facility does not include any 
notation about any genitourinary pathology.  The appellant 
was later admitted to this hospital, in September 1990, for 
obstructive benign prostatic hyperplasia (BPH).  A note from 
the appellant's treating private physician, dated in August 
1999, indicates that the appellant had had several documented 
infections; evaluation revealed some regrowth of the previous 
BPH and the doctor questioned the validity of the findings of 
infection.  

The evidence of record includes a statement from a neuro-
radiologist dated in September 2000.  After reviewing the 
appellant's service medical treatment records, post-service 
medical records and VA records, this physician  opined that 
it was likely that the appellant's current renal problems 
were caused by his chronic sub-optimally treated bladder and 
kidney infections during service time.  However, this doctor 
never identified what the appellant's current kidney 
conditions were supposed to be.

In December 2004, a physician who had last treated the 
appellant in the summer of 2000 sent the appellant a list of 
his current diagnoses.  This list did not include any 
genitourinary or renal diagnoses.  That same month, another 
private physician rendered a diagnosis of benign prostatic 
hypertrophy (BPH) with bladder outlet obstruction symptoms 
and bladder instability.  No etiological opinion was given 
regarding the appellant's kidney disorder in these records.

The appellant underwent a VA medical examination in March 
2006; this examination yielded a diagnosis of benign 
prostatic hypertrophy with a previous transurethral resection 
of prostate (TURP) with moderate symptoms.  The examiner 
noted that "this is a common condition in elderly men and was 
less likely than not manifested during service, caused by, or 
related to military service."  The examining doctor noted 
that he had reviewed the appellant's claims file and 
acknowledged the pertinent medical evidence found in the 
claims file along with medical history taken from the 
appellant at the time of the examination in the examination 
report prior to issuing a diagnosis and etiological opinion.  
However the examiner did not specifically state whether the 
appellant's current kidney disorder was related to the in-
service diagnosis of pyelonephritis. 

The appellant subsequently underwent a VA medical examination 
in January 2007; the examiner reviewed the claims file.  The 
appellant reported that he last been hospitalized for urinary 
tract problems in 1955.  He was on no medications for urinary 
disorders.  Testing of the appellant's renal function was 
noted by the examiner to be within normal limits.  The 
appellant provided the examiner with imaging studies that 
revealed the presence of a simple cyst in the left kidney, as 
well as a nodule in the left renal cortex of unknown 
etiology; these studies were dated in 2006.  The examiner 
also noted a bifed renal pelvis on the right side.  The 
examiner rendered current diagnoses of BPH with bladder 
instability; renal cyst left kidney; and nodule left renal 
cortex, etiology unknown.  The examiner also rendered remote 
diagnoses of pyelonephritis, cystitis and prostatitis and 
stated that these were apparently not currently clinically 
active conditions.  The examiner stated that it was less 
likely than not that the appellant's current kidney disorders 
were related to service, to include the in-service instances 
of treatment for a diagnosis of chronic pyelonephritis.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

As with any other disability claimed to be related to 
service, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In this case, the medical evidence of record 
does not reveal the existence of any current diagnosis of 
pyelonephritis, cystitis or prostatitis.  Therefore, service-
connection cannot be awarded for any one of these conditions.  

Because the totality of the medical and non-medical evidence 
of record shows that the appellant's currently demonstrated 
BPH, left kidney cyst and left kidney nodule cannot be said 
to be related to service by way of direct incurrence or by 
manifestation within the presumptive period, service 
connection for those disorders must be denied.  The evidence 
of record is not in equipoise on the question of whether the 
appellant's claimed conditions should be service connected.

Firstly, to the extent that the appellant is shown to have 
any claimed disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of service.  

Secondly, the evidence of record indicates that the appellant 
received in-service treatment for pyelonephritis, cystitis 
and prostatitis, and that these conditions resolved without 
sequelae.  There is no evidence of record that the appellant 
was treated for any genitourinary/renal condition within 12 
months of his separation from service; there is no evidence 
of record to suggest that any chronic condition existed until 
1990, when he was treated for BPH.  There is no documented 
evidence of the existence of any current infection of the 
kidneys or the urinary tract in the claims file.  There is no 
indication that the left kidney cyst or nodule existed until 
recently.  Because no renal disease was clinically 
demonstrated within one year of the appellant's release from 
active duty, no such chronic renal disease may be presumed to 
have been incurred in service.

The Board must find that the service medical records, as a 
whole, provide evidence against the appellant's claim, 
indicating that his kidney disorders that resolved in service 
many years ago.  The absence of any diagnosis of the claimed 
conditions in the intervening years after service until 1990 
constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any chronic condition 
during his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of a diagnosis of any one of the 
claimed disorders until more than 37 years (at least) after 
the appellant's 1952 separation from service is itself 
evidence which tends to show that no claimed disorder was 
incurred in service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The appellant contends that he had chronic kidney disorders 
while in service and that he now has the same conditions.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, such 
chronicity, as reported in this matter, is not demonstrated 
when the sole evidentiary basis for the asserted continuous 
symptomatology is written information from the claimant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra,.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated 
genitourinary/renal condition is not likely related to 
service, the Board finds that the claim for entitlement to 
service connection for a genitourinary/renal disorder, to 
include kidney disorder, must be denied.  The Board finds 
that the evidence of record is not in equipoise on the 
question of whether the appellant has any current claimed 
disorder that should be service connected.


ORDER

Service connection for a genitourinary/renal disorder, to 
include kidney disorder, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


